Citation Nr: 1400633	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  10-09 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a compensable initial disability rating (evaluation) for peripheral vascular disease of the right lower extremity.

2.  Entitlement to a compensable initial disability rating (evaluation) for peripheral vascular disease of the left lower extremity.


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel








INTRODUCTION

The Veteran, the appellant in this case, had active military service from May 1968 to July 1971.

This appeal comes to the Board of Veterans' Appeals (Board) from December 2008 and September 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In reviewing this case the Board has not only reviewed the Veteran's physical claims file but also the file on the "Virtual VA" system to insure a total review of the evidence. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

On his March 2010 VA Form 9 (substantive appeal to the Board), the Veteran did not indicate whether he wanted a Board hearing before the adjudication of his appeal.  After a notice dated March 2010 seeking to clarify the Veteran's request for a hearing, the Veteran submitted a March 2010 letter requesting to appear before the Board via videoconference.  As the Veteran has requested a Board videoconference hearing, and no hearing has yet to be carried out, a remand is necessary to afford the Veteran a Board videoconference personal hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before the Board.  Once the hearing is conducted, or in the event the Veteran cancels his hearing request or otherwise fails to report for the hearing, the case should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


